PER CURIAM.
This is an appeal from summary denial of a motion made pursuant to Florida Rule of Criminal Procedure 3.850. There are a number of allegations which have not been refuted by any part of the record provided us on appeal and which, if proven to be true, may well constitute ineffective assist-anee of counsel. Specifically, petitioner’s allegations numbered one, five, six, eleven, sixteen, nineteen and twenty have not been adequately refuted by the portions of the record provided on appeal. Accordingly, we reverse and remand with direction to conduct an evidentiary hearing.
LETTS, GLICKSTEIN and DELL, JJ., concur.